The opinion of the Court was delivered by
Dunkin, Ch.
In reference to the plaintiff’s right to dower, and the extent of that right in premises mortgaged hy the testator, the Court concur in the decree, and do not deem it necessary to add to the authorities cited.
The defendants second gfound of appeal, and the plaintiff’s appeal may be considered together. In this Court the widow, whose right of dower is established, is also entitled to *288an account of the rents and profits. But the extent of that right may be modified and restricted by the circumstances of the case. . In Bullock vs. Griffin, 1 Strob. Eq. 60, the account was limited to the time of filing the bill.
Dr. Henagan died in 1855. The executors were not obliged, in the opinion of the Court, to deliver to the widow the property specifically bequeathed until the expiration of a year and day. The negroes, however, were delivered to her forthwith, upon the understanding that they should not be precluded from demanding a fair hire under certain circumstances. The plaintiff forbore to set up her claim until more than a year after the testator’s death. The decree limited the account of rents to the time of filing the bill, and did not allow any set-off to the claim óf dower for the year’s hire of the negroes. Both parties appeal. Butthe Court is satisfied with the judgment of the Chancellor, and the decree is affirmed and the appeal dismissed.
Johnston and Wardlaw, CC., concurred.

•Appeal dismissed.